        Case 3:19-cv-01184-EMC Document 100 Filed 04/18/19 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California
                                       CIVIL MINUTES

Date: April 18, 2019              Time: 12:34 – 2:48 =         Judge: EDWARD M. CHEN
                                        2 Hours; 14 Minutes

Case No.: 19-cv-01184-EMC         Case Name: State of California v. Azar /
Related to: 19-cv-01195-EMC                  Essential Access Health, Inc. et al v. Azar II


Attorneys for Plaintiff: Anna Rich, Michelle Ybarra, Justina Sessions, Sophie Hood, Divya
Musinipally, Kathryn Bowen, Philip Tassin

Attorneys for Government: James Burnham, R. Charlie Merritt

Deputy Clerk: Angella Meuleman                        Court Reporter: Debra Pas

                                       PROCEEDINGS

[26] [25] Motion for Preliminary Injunction - held.

                                          SUMMARY

Parties stated appearances and proffered argument.

The Court takes the matter under submission.
